Citation Nr: 0912396	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-18 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served in the Special Philippine Scout from April 
1946 to April 1947.  He died in April 1996, and the appellant 
is advancing her claim as his widow.  

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2007 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This mater was remanded 
in September 2008 to afford the appellant a Board 
videoconference hearing.  Such hearing was scheduled in March 
2009; however, she failed to appear.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 1996; the immediate cause of 
death was CP arrest secondary to septic shock secondary to 
pneumonia, retained secretions, secondary to multi-organ 
failure, secondary to COPD, secondary to pulmonary emphysema, 
and other significant conditions were PTB, FA, and active 
undetermined.

2.  Service connection was not in effect for any disability 
during the Veteran's lifetime.

3.  The Veteran's death was not proximately due to or the 
result of a service-connected disability.

4.  The Veteran's service in the Special Philippine Scout did 
not satisfy the requisite service for the appellant's basic 
eligibility for VA death pension benefits.  

5.  The appellant's claim for accrued benefits was received 
by the RO in October 2006, more than one year after the 
Veteran's death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2008).

2.  The Veteran did not meet the basic service eligibility 
requirements to entitle the appellant to VA nonservice-
connected death pension benefits.  38 U.S.C.A. §§ 101, 107, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2008).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in a VCAA letter issued in October 
2006.  The VCAA letter notified the appellant of what 
information and evidence is needed to substantiate her 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The VCAA letter has clearly advised the appellant of the 
evidence necessary to substantiate her claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims, but there has been no notice of the 
types of evidence necessary to establish an effective date.   
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the appellant a letter in October 2006, which 
advised her of the evidence necessary to support her claims.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection for the 
cause of the Veteran's death, and that entitlement to 
nonservice-connected death pension benefits and accrued 
benefits are barred as a matter of law (see Sabonis v. Brown, 
6 Vet. App. 426 (1994)), any questions as to the appropriate 
effective date to be assigned are rendered moot. 

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes affidavits and 
the Veteran's death certificate.  A review of the record 
discloses that the RO attempted to obtain the Veteran's 
service medical records through the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, and that the 
NPRC stated that the records may have been in a location that 
was related to the 1973 fire at the NPRC.  Thus, it has been 
determined that the Veteran's service treatment records are 
unavailable.  Due to the missing service medical records, the 
Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  Otherwise, the Board finds that the record 
as it stands includes sufficient competent evidence to decide 
these claims.  See 38 C.F.R. § 3.159(c)(4).  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the claimant as relevant to these issues.  
Under these circumstances, the Board finds no further action 
is necessary to assist the claimant with her claims.


I.  Service connection for the cause of the Veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that is casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id. 

As reflected, the Veteran died in April 1996, 49 years after 
separation from service.  The Certificate of Death reflects 
the cause of death as follows:  CP arrest secondary to septic 
shock secondary to pneumonia, retained secretions, secondary 
to multi-organ failure, secondary to COPD, secondary to 
pulmonary emphysema, and other significant conditions were 
pulmonary tuberculosis (PTB), FA, and active undetermined.

In January 1991, the Veteran filed a formal claim for 
compensation; however, did not identify a disability or 
disease.  In April 1991, the Veteran submitted a statement in 
support of his claim.  He stated that he engaged in guerilla 
activities from 1943 to 1944 under the Vinzons Division Turko 
Command in the Bicol Region, and was inflicted with cholera 
in December 1944.  He recovered by using herbal treatment.  
He reported that he was again inflicted with cholera in May 
1946 and underwent treatment at Clark Field General Hospital.  
In a September 1991 submission he reported that he was 
treated at Clark Field in May 1944 for eighteen days.  In a 
November 1991 statement, the Veteran claim entitlement to 
service connection for pulmonary infection, and claimed he 
was treated during service in 1946 at Clark Field.  

As detailed, the Veteran's service treatment records are 
unavailable for review.  Subsequent to his claim for 
compensation, VA attempted to obtain his service treatment 
records.  The NPRC conducted a search of DOP's of 1st Field 
Hospital and 155 Station Hospital at Clark Field for June 
1946; however, no remarks were found.  The NPRC requested the 
Veteran's exact unit including his company and battalion; 
however, the Veteran did not provide further information.  
Due to the missing service medical records, the Board 
recognizes its heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran's claims of service connection for pulmonary 
condition and cholera were denied in a December 1992 rating 
decision.  The Veteran filed a notice of disagreement in 
January 1993, and a statement of the case was issued in 
February 1993; however, the Veteran did not file a 
substantive appeal.  

The appellant has not submitted any evidence that the 
Veteran's cause of death was a result of any disability 
incurred in service or due to service.  The only post-service 
medical evidence on file is in the form of a November 2006 
'Certification' from the Veterans Memorial Medical Center 
stating that the Veteran died in April 1996 with a diagnosis 
of "CP arrest sec. to septic shock sec. to pneumonia, multi-
organ sec."  

A December 1991 'Joint Affidavit' from E.S.A. and S.Q. 
reflects that the Veteran served for the Vinzons Boayes, and 
that due to illness which forced his hospitalization, he was 
not able to return to Camp during processing, and his name 
was deleted from the World War II roster.

A March 1992 'Affidavit' purportedly completed by the Veteran 
reflects that he served in the Vinzons Division, Turko's 
Command, and due to suffering from malaria was unable to 
return to Camp during the processing of Veterans during World 
War II.

An April 2007 'Joint Affidavit' from J.M. and J.R.A. reflects 
that they knew the Veteran during his service and that he was 
inflicted with cholera in May 1946 and treated at Clark 
Field.

A May 2008 'Affidavit' completed by the appellant reflects 
that the Veteran was afflicted with cholera in May 1946 and 
was treated at Clark Field General Hospital. 

As detailed, during his lifetime the Veteran claimed that he 
suffered from cholera and pulmonary disability during 
service.  Such claim, however, was denied by the RO in 
December 1992.  Likewise, the appellant has submitted 
evidence in the form of affidavits attesting that the Veteran 
suffered from cholera during service, and evidence that the 
veteran claims he suffered from malaria during service.  Even 
if the Veteran did suffer from and was treated for cholera in 
May 1946, which was during his period of service from April 
1946 to April 1947, there is no evidence of record which 
reflects that the Veteran's death was due to cholera or due 
to any residuals of any cholera.  Likewise, even if he 
suffered from malaria during service, there is no evidence 
which reflects that his death was due to malaria or due to 
any residuals of malaria.  The Veteran claimed entitlement to 
service connection for a pulmonary condition in 1991; 
however, such constitutes a 44 year period between separation 
and any claimed date of onset.  In any event, the Veteran 
never submitted any medical evidence documenting a pulmonary 
condition.  As noted, the only evidence pertaining to post-
service disabilities is pertaining to his cause of death.  As 
detailed, he died of CP arrest secondary to septic shock 
secondary to pneumonia, retained secretions, secondary to 
multi-organ failure, secondary to COPD, secondary to 
pulmonary emphysema, and other significant conditions were 
pulmonary tuberculosis (PTB), FA, and active undetermined.  
There is no medical evidence of record reflecting when any of 
these such disabilities were diagnosed.  The Veteran's death 
occurred 49 years after separation from service, and there is 
no evidence to support a finding that any disability suffered 
during service caused his death, or materially or 
substantially contributed to his death, or that any immediate 
or contributing cause of death was manifested during service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  There is no evidence of record to suggest that his 
cause of death or any contributing causes were related to his 
period of service, almost a half century earlier.

The Board has considered the appellant's own lay statements 
to the effect that the Veteran's death was causally related 
to his active service; however, the appellant has not been 
shown to have the medical expertise necessary to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the conditions which caused or contributed to the 
Veteran's death were not shown in service, and the records 
contain no indication of a possible link between his death 
and active military service, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the Veteran's 
death.

II.  Nonservice-connected death pension benefits

The appellant seeks nonservice-connected death pension 
benefits based on her deceased husband's military service.  
In order to qualify for the benefits sought, the appellant 
must establish that her deceased husband had qualifying 
service.  Controlling statutory law provides that only 
certain military service is considered qualifying service for 
such benefits.  The appellant claims VA benefits as the 
surviving spouse of the Veteran.

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).  Active service will be 
the period certified by the service department.  38 C.F.R. § 
3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The Court has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In addition, service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Id.

In this case, the service department has reported that the 
Veteran had service with the Special Philippine Scouts.  The 
law specifically excludes such service for purposes of 
entitlement to death pension benefits.  See Cacalda v. Brown, 
9 Vet. App. 261 (1996) (per curiam).  Consequently, the Board 
finds that there is no legal basis on which the appellant's 
claim can be based.  As the law and not the evidence is 
dispositive on this issue, it must be denied because of lack 
of legal entitlement.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994); 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

III.  Accrued benefits

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one year after the date 
of death of the individual with respect to whom such benefits 
are sought.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The appellant's husband died in April 1996.  The appellant 
filed a claim for accrued benefits in October 2006.  

As the appellant missed the statutory deadline for filing her 
claim for accrued benefits, the pertinent facts in this case 
are not in dispute and the law is dispositive.  The 
appellant's claim must therefore be denied because it is 
without legal merit.  See Sabonis.


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


